Citation Nr: 0924940	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-12 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas, which denied service connection for a left eye 
disorder.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A).  The 
duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA or Social Security records.  Counts v. Brown, 6 Vet. 
App. 473 (1994).

The Veteran contends that in 1951 a tank radiator blew up in 
his face causing damage to his left eye.  In his accident 
injury report the Veteran listed the date and time of the 
accident to be 1954 and 1951.  It is unclear which date is 
associated with the reported incident.  

In a February 2008 notice of disagreement the Veteran 
informed the RO that he had been treated immediately after 
the incident in 1951 at the Brick Hospital at Fort Knox for a 
few days.  It does not appear that any attempts have been 
made to secure the VA hospital records identified.  A remand 
to obtain and associate any such records with the claims file 
is necessary in this case as the records may contain evidence 
relevant to the issue on appeal. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  Expedited handling is 
requested.)

1.  Request the Veteran's records from the 
Brick Hospital at Fort Knox from June 
through July 1951 and June through July 
1954. 

2. After undertaking any other development 
deemed essential in addition to that 
specified above, including determining 
whether the Veteran was performing active 
service at the time of the incident at 
issue, readjudicate the Veteran's claim 
for service connection for a left eye 
disorder.  If the decision remains adverse 
to the Veteran, furnish him with an SSOC 
and afford a reasonable period of time 
within which to respond.
 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

